Citation Nr: 0615998	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-33 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to April 30, 2002 for 
the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to August 
1946 and from August 1947 to September 1963.  He died in May 
1989.   The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2002, a statement of the case was issued in August 2004, and 
a substantive appeal was received in September 2004.


FINDINGS OF FACT

1.  Effective March 26, 2002, cancer of the lung due to 
radiation exposure in service was added as a condition 
subject to presumptive service connection.

2.  An April 30, 2002 application for DIC benefits was the 
earliest communication from the appellant that may reasonably 
be construed as a claim for DIC benefits.

3.  By rating decision in August 2002, service connection for 
the cause of the veteran's death was granted, effective May 
1, 2002.

4.  By rating decision in August 2004, the effective date for 
service connection for the cause of the veteran's death was 
revised to April 30, 2002.




CONCLUSIONS OF LAW

1.  A March 26, 2002 effective date is warranted for the 
award of DIC benefits based on service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(r) (2005).

2.  The criteria for entitlement to an effective date prior 
to March 26, 2002 for the award of DIC benefits based on 
service connection for the cause of the veteran's death have 
not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  Congress, in enacting the statute, 
noted the importance of balancing the duty to assist with 
"the futility of requiring VA to develop claims where there 
is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet.App. 129, 
132 (2002) (quoting 146 CONG.REC. S9212 (daily ed. Sept. 25, 
2000) (statement of Sen. Rockefeller)).  There is no dispute 
in this case as to the underlying facts as reflected by the 
evidence.  When the law and not the evidence is dispositive 
of the claim, the VCAA is not applicable.  See Mason, 16 
Vet.App. at 132; Smith (Claudus) v. Gober, 14 Vet.App. 227 
(2000, aff'd, 28 F.3d 1384 (Fed.Cir. 2002).  As the law 
regarding assignment of an effective date for a claim is 
dispositive in the instant claim, the VCAA is not applicable.

Analysis

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  With a claim for service-
connected death after separation from service, the effective 
date of an award will be the first day of the month in which 
the veteran's death occurred if the claim is received within 
1 year after the date of death; otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(c)(2).

Where Dependency and Indenmnity Compensation (DIC) is awarded 
pursuant to a liberalizing law, or a liberalizing VA issue, 
the effective date of such award shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the act or administrative issue, although 
in no event shall such award be retroactive for more than 1 
year from the date of application therefor.  If the claim is 
reviewed at the request of a claimant more than 1 year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
receipt of such request.  38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114.

Any communication from or action by a claimant indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  
When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet.App. 196, 198 (1992).

Effective March 26, 2002, the provisions of 38 C.F.R. 
§ 3.309(d), relating to presumptive diseases attributable to 
radiation-exposed veterans, were amended to add cancer of the 
lung to the list of presumptive conditions.  See 67 Fed.Reg. 
3,612 (Mar. 26, 2002).

The facts of this case are not in dispute and show that the 
veteran died in May 1989.  The death certificate notes the 
immediate cause of death as cardiopulmonary arrest, due to 
unremitting metabolic acidosis, due to hepatic neoplasm with 
probable angiosarcoma.  Pertinently, an autopsy report 
further identified bronchogenic carcinoma in the left upper 
lobe main stem bronchus with massive hepatic metastasis 
bronchogenic carcinoma with essentially complete replacement 
of the liver and arteriosclerotic cardiovascular disease.

In June 1989, the appellant submitted an application for 
burial benefits in connection with the veteran's death.  
Following this application and some follow-up correspondence 
related to the provision of the burial benefits, there is no 
indication in the record that the appellant corresponded with 
VA or expressed any desire to advance any claims until April 
2002.  In April 2002, she filed an application for service 
connection for the cause of the veteran's death.  Other than 
correspondence in connection with these above-mentioned 
claims, the appellant does not contend that she has made any 
other contact with VA expressing a desire to advance claims.

In an August 2002 rating decision, the RO granted entitlement 
to service connection for the cause of death with an 
effective date of May 1, 2002 for payment of DIC.  
Entitlement to service connection was found based upon the 
presumptive provisions of 38 C.F.R. § 3.309(d) which, as 
noted above, were amended on March 26, 2002 to add cancer of 
the lung to the list of presumptive conditions.  See 67 
Fed.Reg. 3,612 (Mar. 26, 2002).  The appellant replied with a 
notice of disagreement in September 2002 in which she 
indicated that she sought to have the effective date set to 
the time of the veteran's death.  During the course of the 
appeal, by way of an August 2004 rating decision, the RO 
corrected the effective date for DIC to correspond with the 
date the RO received the original application for the 
benefit: April 30, 2002.

The award of DIC in this case appears to have been granted 
pursuant to a liberalizing law.  The liberalizing provisions 
made to 38 C.F.R. § 3.309(d) were expressly made effective as 
of March 26, 2002.  As the appellant's application for DIC 
was received less than a year from the date of the 
liberalizing change to the law, and as the veteran's date of 
death preceded the change to the law, the award of DIC may be 
retroactive back to the date of the liberalizing law, but not 
earlier than that date.  38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114.  Thus, an effective date of March 26, 2002 
is appropriate for the award of DIC.

The appellant contends that the effective date of the award 
of DIC should be retroactive to the time of the veteran's 
death.  Primarily, the appellant has argued that her June 
1989 application for burial benefits should have been 
construed as an application for all available benefits to 
which she may have been entitled, including as an application 
for DIC made within one year of the veteran's death.  Neither 
that June 1989 application nor any correspondence associated 
with it shows that the appellant expressed a desire to apply 
for any benefit other than burial benefits at that time.  
Notably, the appellant does not appear to suggest otherwise; 
rather, the appellant's argument has been that VA should have 
construed a burial benefits application as initiating pursuit 
of any benefits which may be available.  In support of this 
contention, the appellant essentially argues that she was not 
notified of the specific benefits available and, thus, she 
could not make any more specific of a request for benefits at 
that time.

While the Board has carefully reviewed the appellant's 
position, and fully understands her contentions, there is 
simply no basis in the law which would permit granting an 
effective date prior to March 26, 2002.  The Board has 
considered the provisions of 38 C.F.R. § 3.155 regarding the 
recognition of informal claims but cannot find any 
correspondence from the appellant during the 13 years between 
the veteran's death and the April 2002 application which 
identifies a desire to seek DIC. Additionally, the Board has 
considered 38 C.F.R. § 3.152 with regard to claims for death 
benefits and notes that, although this regulation specifies 
several types of claims which must be construed as broader 
claims for benefits, the regulation provides no basis for 
construing an application for burial benefits in the manner 
suggested by the appellant.

Moreover, the Board again emphasizes that the law providing 
the basis for the grant of service connection for the cause 
of the veteran's death was not in effect prior to March 26, 
2002.  In other words, even assuming for the sake of the 
appellant's argument that she applied for DIC earlier than 
this date, there is still no basis in the law for making the 
effective date of her award earlier than March 26, 2002.

In the current situation, as service connection for the cause 
of the veteran's death was established through a change in 
the law which became effective March 26, 2002, and the claim 
for this benefit was received within a year following this 
change, the Board finds that the effective date for the grant 
of DIC benefits should be March 26, 2002.  Based on the facts 
in this case, there is no legal basis for an effective date 
earlier than March 26, 2002 for the award of service 
connection for the cause of the veteran's death.  The 
doctrine of reasonable doubt is not for application here as 
this issue is resolved as a question of law with no dispute 
or controversy regarding the factual record.  38 U.S.C.A. 
§ 5107(b) (West 2002).

This decision is considered a partial grant of the 
appellant's claim.




ORDER

An effective date of March 26, 2002, (but no earlier) is 
warranted for the grant of service connection for the cause 
of the veteran's death.  To this extent, the appeal is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


